ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_02_FR.txt. 48

DÉCLARATION DE M. BASDEVANT

J'ai compris le différend soumis à la Cour comme portant essen-
tiellement sur l'opposition de vues entre Parties touchant le carac-
tère licite ou illicite des mesures prises par l’Inde à l'égard du pas-
sage entre Damao et les enclaves, le caractère illicite de ces mesures,
invoqué par le Portugal, ne pouvant être retenu que s’il est préala-
blement constaté que le passage constitue pour le Portugal un droit
et non le résultat de pratiques bénévoles de la part du souverain
des territoires avoisinants: sur ce point aussi s’est affirmée devant
la Cour une opposition de vues entre Parties. Le Portugal prétend
qu'il a un droit de passage dans la mesure nécessaire à l’exercice de
sa souveraineté sur les enclaves et que ce droit a été méconnu par
VInde en 1954. Il ne m’apparait pas qu'il ait été demandé à la
Cour de statuer sur l’existence de ce droit de passage pour telle ou
telle des catégories que la Cour a distinguées.

J'ai pensé, d’autre part, que c’était seulement quand il s’agit de
déterminer le caractére licite ou illicite de telle ou telle mesure
restrictive du passage que la distinction entre le passage des personnes
privées, celui des fonctionnaires civils, celui des forces armées, etc.,
pouvait apparaître, cela en vue de déterminer si la mesure restric-
tive est de nature à compromettre l'exercice de la souveraineté
du Portugal sur ses enclaves. La même restriction au passage
opposée au gouverneur de Damao a une autre portée à cet égard
que celle opposée à une personne privée.

La Cour a procédé autrement. Je me suis, en conséquence, plié
à la méthode adoptée par elle.

Entrant dans cette voie, j’observe que le Portugal n’a pas donné
un caractère absolu au droit de passage par lui revendiqué. En dehors
de la limitation à ce qui est nécessaire à l'exercice de sa souveraineté
sur les enclaves, le Portugal reconnaît que ce droit est soumis
dans son exercice à la réglementation et au contrôle de l’Inde. Je
suis d’accord avec l'arrêt pour reconnaître que cette double limi-
tation ne suffit pas à vider le droit revendiqué de sa substance; en
même temps j'estime que la combinaison de ces divers éléments
doit conduire à interpréter avec prudence les faits invoqués et à ne
pas admettre trop facilement que telle réglementation équivaut à
une concession bénévole ou que telle restriction est par là même une
atteinte au droit de passage supposé reconnu.

Tout en souscrivant à ce qu’a dit la Cour sur le caractère de déci-
sion d’espéce de la décision ici rendue, j’aurais volontiers retenu
davantage la constatation que, dans le cas présent, deux souverai-
netés territoriales, reconnues de part et d’autre, sont en présence.

46
49 DROIT DE PASSAGE (DECLARATION DE M. BASDEVANT )

Un devoir de respect mutuel s'impose à elles. Le problème est de
définir et de préciser au regard des faits critiqués par le Portugal
la portée de ce devoir, de le faire pour le cas d’espèce en tenant
compte aussi exactement que possible des droits de chacune des
Parties, sans exagérer, d’un côté, les besoins de la souveraineté
portugaise sur les enclaves ni, de l’autre, ceux de la souveraineté
indienne sur le territoire intermédiaire. La conciliation entre les
exigences de ces deux souverainetés a été longtemps réalisée, compte
tenu des particularités de l'espèce, par la pratique établie entre les
Parties. C’est de ce côté que je me suis tourné pour chercher les
solutions qui, dans le cas d'espèce, me paraissent les plus conformes
aux principes du droit.

Me pliant à la méthode adoptée par la Cour, j’ai dû me prononcer
sur les questions par elle retenues. Je l’ai fait tantôt dans le sens
adopté par elle, tantôt dans un sens opposé. Je me borne à cette
indication sans fournir de plus amples précisions, l’article 57 du
Statut m'offrant la faculté, mais ne m’imposant pas l'obligation
de préciser davantage la mesure de mon dissentiment.

(Signé) BASDEVANT.

47
